FILED
                              NOT FOR PUBLICATION                          DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LIDIA MARLENE VELASQUEZ-                         No. 10-70145
CIFUENTE,
                                                 Agency No. A074-803-757
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Lidia Marlene Velasquez-Cifuente, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The agency did not abuse its discretion in denying Velasquez-Cifuente’s

motion to reopen where she failed to establish lack of proper notice. See 8 U.S.C.

§ 1229a(b)(5)(A), (c)(ii); cf. Dobrota v. INS, 311 F.3d 1206, 1211 (9th Cir. 2002)

(agency “may generally satisfy notice requirements by mailing notice of the

hearing to an alien . . . , or, if she is represented, to her attorney’s address of

record.”).

       The agency also did not abuse its discretion in denying Velasquez-

Cifuente’s motion to reopen based on ineffective assistance of counsel where she

failed to comply with the threshold requirements of Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988), and the alleged ineffective assistance was not “plain on the

face of the administrative record.” See Castillo-Perez v. INS, 212 F.3d 518, 525

(9th Cir. 2000).

       PETITION FOR REVIEW DENIED.




                                             2                                        10-70145